Opinion issued December 1, 2005















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00723-CR
____________

CHARLES ROZZANO LENOX, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1011085



 
MEMORANDUM  OPINION
               Because no brief had been filed for appellant, on September 16, 2005 we
abated this appeal and ordered a hearing in the trial court.  Among the issues the trial
judge was to consider was whether appellant desired to prosecute the appeal.  The
trial court conducted the hearing on October 17, 2005, and the supplemental record
of that hearing has been filed in this Court.  At the hearing, appellant stated that he
wished to withdraw this appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).